 

Exhibit 10.1

FORESIGHT ENERGY LP

LONG-TERM INCENTIVE PLAN

[FORM OF] UNIT AWARD AGREEMENT

 

This Unit Award Agreement (this “Agreement”) is made as of the date set forth on
the signature page to this Agreement (the “Effective Date”) between Foresight
Energy GP LLC, a Delaware limited liability company (the “General Partner”), and
the individual named on the signature page to this Agreement (the “Participant”)
pursuant to the terms and conditions of the Foresight Energy LP Long-Term
Incentive Plan (the “Plan”).  The Participant acknowledges receipt of a copy of
the Plan, and agrees that the terms and provisions of the Plan, including any
future amendments thereto, shall be deemed a part of this Agreement as if fully
set forth herein.  Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan,
unless the context requires otherwise.

WHEREAS, the Board has adopted the Plan to, among other things, attract, retain
and motivate certain directors, officers, employees and consultants of the
General Partner, Foresight Energy LP (the “Partnership”) and their respective
Affiliates (each, a “Company Entity” and, collectively, the “Company Entities”);

[WHEREAS, Foresight Management LLC, a Delaware limited liability company, or one
of its Affiliates, and the Participant are parties to that certain Long Term
Incentive Compensation Agreement dated as of ________ (the “LTIC Agreement”)
pursuant to which the Participant was granted an LTI Award (as defined in the
LTIC Agreement) on the terms and conditions set forth in the LTIC Agreement;

WHEREAS, in accordance with the LTIC Agreement, the General Partner desires to
grant the Participant a Unit Award in full settlement of the vested but unpaid
portion of the Participant’s LTI Award on the terms and conditions set forth
herein and in the Plan, and the Participant desires to accept on such terms and
conditions set forth herein.]1

[WHEREAS, the General Partner desires to grant to the Participant on the terms
and conditions set forth herein and in the Plan, and the Participant desires to
accept on such terms and conditions, the Unit Award set forth herein.] 2

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1 

Paragraphs to be removed for Unit Awards unrelated to the settlement of existing
Long-Term Incentive Compensation arrangements.  

2 

Paragraph to be removed for Unit Awards made in settlement of existing Long-Term
Incentive Compensation arrangements.  

1



--------------------------------------------------------------------------------

 

1.Issuance of Units.  The General Partner hereby grants to the Participant,
effective as of the Effective Date, ________________ common units in the
Partnership (the “Units”).  The grant of Units hereunder shall be subject to all
of the terms and conditions set forth in the Plan and in this Agreement.  For
the avoidance of doubt, the Participant shall not pay the General Partner or any
other Company Entity any purchase price for the Units.  The Units shall be fully
and immediately vested as of the Effective Date.  [The number of Units issued
pursuant to this Agreement was determined by dividing (a) the vested and unpaid
portion of the LTIC Award as of the Effective Date by (b) $20.00.] 3

2.[Full Settlement of Vested and Unpaid Portion of LTIC Award.  In entering into
this Agreement, the Participant expressly acknowledges and agrees that the
Participant has been afforded all rights and been paid all amounts that the
Participant is owed or has been owed or now could be owed by any of the Company
Entities on and prior to the Effective Date with respect to the vested portion
of the LTIC Award.  The Participant acknowledges that, in entering this
Agreement, all obligations of the Company Entities to the Participant
attributable to the period on and preceding the Effective Date with respect to
the vested portion of the LTIC Award are deemed satisfied in full.]4  

3.Tax Withholding.  In connection with the grant of the Units, the Company
Entities shall have the authority and the right to deduct or withhold, or to
require the Participant to remit to a Company Entity, an amount sufficient to
satisfy all applicable federal, state and local taxes (including the
Participant’s employment tax obligations) required by law to be withheld with
respect to the grant of the Units. In satisfaction of the foregoing requirement,
unless otherwise determined by the Committee, the General Partner or one of its
Affiliates shall withhold Units otherwise issuable hereunder having a Fair
Market Value on the date of withholding equal to the aggregate amount of taxes
required to be withheld based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.

4.General Provisions.

(a)Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of a majority of the Committee with respect thereto and this Agreement
shall be final and binding upon the Participant and the General Partner.  In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.

(b)Tax Consultation.  None of the Board, the Committee or the Company Entities
have made any warranty or representation to the Participant with respect to the
income tax consequences of the grant of the Units or the transactions
contemplated by this Agreement, and the Participant represents that the
Participant is in no manner relying on such entities or any of their respective
managers, directors, officers, employees or authorized representatives

 

3 

Sentence to be included only for Unit Awards which relate to the settlement of
existing Long-Term Incentive Compensation arrangements.

4 

Paragraph to be removed for Unit Awards unrelated to the settlement of existing
Long-Term Incentive Compensation arrangements.  

 

--------------------------------------------------------------------------------

 

(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. The Participant represents that the Participant has consulted
with any tax consultants that the Participant deems advisable in connection with
the Units.

(c)Successors.  This Agreement shall be binding upon the Participant, the
Participant’s legal representatives, heirs, legatees and distributees, and upon
the General Partner, its successors and assigns.

(d)Entire Agreement.  This Agreement [and the LTIC Agreement] constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to the Units granted hereby.  [Without limiting
the scope of the preceding sentence, all prior understandings and agreements
other than the LTIC Agreement, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.]

(e)Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

(f)Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan and/or (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto.  Except as provided in the preceding sentence, this Agreement cannot be
modified, altered or amended, except by a written agreement signed by both the
General Partner and the Participant.  

(g)Clawback.  The Participant acknowledges that the Units issued hereunder are
subject to clawback as provided in this Section 8(o) of the Plan.

(h)Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that any of the
Company Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the General Partner under the Plan.  Electronic delivery may be made
via the electronic mail system of the General Partner or one of its Affiliates
or by reference to a location on an intranet site to which the Participant has
access.  The Participant hereby consents to any and all procedures the General
Partner has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the General Partner may be
required to deliver, and agrees that the Participant’s electronic signature is
the same as, and shall have the same force and effect as, the Participant’s
manual signature.

(i)Code Section 409A. The Units granted pursuant to this Agreement are not
intended to constitute or provide for a deferral of compensation that is subject
to Section 409A.

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in no event shall the General Partner be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A.  

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its duly authorized officer and the Participant has executed this Agreement
as of the ____ day of __________, 20___, effective for all purposes as provided
above.

 

Foresight Energy GP LLC

 

 

By:

Name:
Title:

 

 

PARTICIPANT

 

 

__________________________________________

[Insert name of Participant]

 



Signature Page to

Unit Award Agreement